EXHIBIT 10.1

SEPARATION AND GENERAL RELEASE AGREEMENT

In consideration of the terms, conditions, releases, and covenants contained in
this Separation and General Release Agreement (this “Agreement”), Ronald W.
Guire (“Guire”) and Exar Corporation, on behalf of itself and each of its
subsidiaries (collectively, the “Company”), agree as follows:

1. Effective Date: This Agreement shall become effective on the eighth day after
Guire delivers to the Company a fully-executed version of this Agreement without
modification or revocation (the “Effective Date”).

2. Retirement and Resignation from Board of Directors: The parties agree that
Guire shall retire from employment with the Company effective June 30, 2006 (the
“Retirement Date”). As of the Retirement Date, by executing this Agreement,
Guire agrees that he will no longer hold the title of, or perform services as,
the Company’s Executive Vice President, Chief Financial Officer, Assistant
Secretary or in any other position of employment with the Company. Effective as
of the Retirement Date, by executing this Agreement, Guire hereby resigns from
his position as a member of the Company’s Board of Directors (the “Board”) and,
to the extent applicable, as a member of the Board of Directors of the Company’s
subsidiaries.

3. Severance Benefits: Provided that Guire complies with the terms and
conditions of this Agreement and his Proprietary Information and Inventions
Agreement (the “Confidentiality Agreement”) attached hereto as Exhibit A, Guire
shall be entitled to receive the following severance benefits (collectively, the
“Severance Benefits”):

a. Severance Pay. The Company shall pay Guire severance pay in the amount of
$610,000 (the “Severance Pay”). The Severance Pay will be paid in two
installments in accordance with the following schedule: (i) $400,000 (the
“Initial Severance Payment”) will be paid on either June 30, 2006 if Guire
executes and delivers to the Company this Agreement on or before June 29, 2006,
at 12:00 p.m., or on the Effective Date in the event that Guire executes this
Agreement after June 29, 2006, at 12:00 p.m.; and (ii) $210,000 will be paid on
January 15, 2007. All payments will be less required withholdings and
deductions. The Initial Severance Payment shall be wire transferred to the
client trust account of McManis, Faulkner and Morgan (“MFM”) pursuant to the
wire instructions attached hereto as Exhibit B. MFM represents and warrants that
the Initial Severance Payment shall be held in its client trust account and,
subject to Section 10(e) of this Agreement, shall not be released to Guire until
the Effective Date.

b. Health and Welfare Benefits: Guire shall have the option to convert and
continue his health and dental insurance after the Retirement Date, as may be
required or authorized by law under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”). In the event Guire timely exercises his
right to convert his health and dental insurance, Guire will be responsible for
paying the COBRA premiums and the Company shall reimburse Guire for the COBRA
premiums for the period commencing on the Effective Date and ending on the
earlier of: (a) the date Guire becomes eligible to receive health insurance
benefits from a new employer or (b) June 30, 2008. Guire shall be entitled to
pre-pay and receive reimbursement for up to three months of COBRA premiums.
Reimbursement shall be made within fifteen (15) days of Guire submitting his
invoice for paid COBRA premiums to the Company.



--------------------------------------------------------------------------------

c. Stock Option Acceleration and Extended Exercise Period: As set forth more
fully below in Section 13 of this Agreement, Guire shall be entitled to (i) an
acceleration of vesting of all outstanding, unvested shares of his Options (as
defined below); and (ii) the option exercise period of the Options shall expire
on December 31, 2006.

4. Termination Of Contractual Relationship: Except as arising out of this
Agreement, the Confidentiality Agreement, the Indemnity Agreement, dated
September 30, 2002 (the “Indemnity Agreement”) and the Stock Option Agreements
(the “Stock Option Agreements”) for the stock option grants, dated October 27,
2005, October 4, 2004, October 4, 2004, September 4, 2004, December 5,
2002, September 5, 2002, December 5, 2001, April 23, 2001, April 3,
2000, April 3, 2000, September 9, 1999 and September 9, 1999 (collectively, the
“Stock Option Grants”), the parties have no further contractual relationship and
Guire will have no right to reinstatement with the Company or any subsidiary.

5. Transition Services: For a period commencing on the day after the Retirement
Date through the earlier to occur of (a) September 30, 2006 or (b) the date the
Company employs a new full-time Chief Financial Officer of the Company (the
“Consulting Period”), Guire agrees that he will perform consulting services as
reasonably requested from time to time by the Company’s President and Chief
Executive Officer in connection with the transition of his job responsibilities,
including assisting the Company with respect to financial and other matters. The
Company will use reasonable efforts to limit Guire’s consulting services to an
average of 60 hours per month during the Consulting Period. The Company and
Guire agree that any such services shall be performed by Guire as an independent
contractor. Unless requested by the Company’s President and Chief Executive
Officer, Guire shall not use the Company’s offices at any time and Guire shall
perform such consulting services using his own facilities and equipment, and
through the methods and means that Guire deems reasonably appropriate. The
Severance Pay shall serve as consideration for any consulting services requested
by the Company pursuant to this Section 5.

6. No Other Compensation or Benefits: Except as expressly set forth herein in
Sections 3 and 13 of this Agreement, Guire acknowledges that he will not
receive, and is not entitled to receive, any additional compensation, severance
or benefits after the Retirement Date. On the Retirement Date, the Company shall
pay Guire in full for all of his accrued wages and paid-time off that he earned
through the Retirement Date. Guire agrees to submit any business expenses that
he incurred in the scope of his employment on or before July 30, 2006. The
Company will reimburse Guire for all outstanding business expenses in accordance
with the Company’s expense reimbursement policy.

7. No Admission of Liability Or Wrongdoing: This Agreement does not constitute
an admission by the Company or Guire of any violation of federal, state or local
law, ordinance or regulation or of any violation of the Company’s policies or
procedures or of any liability or wrongdoing whatsoever. Neither this Agreement
nor anything in this Agreement shall be construed to be or shall be admissible
in any proceeding as evidence of liability or wrongdoing by the Company or
Guire. This Agreement may be introduced, however, in any proceeding to enforce
the Agreement. Such introduction shall be pursuant to an order protecting its
confidentiality to the extent permitted by law.



--------------------------------------------------------------------------------

8. Releases:

a. Release by Guire. Except for those obligations created by or arising out of
this Agreement, the Indemnity Agreement and the Stock Option Agreement, Guire,
on his own behalf and on behalf of his descendants, dependents, heirs,
executors, administrators, assigns and successors, and each of them, hereby
covenants not to sue and fully releases and discharges the Company and each of
its and their subsidiaries, parent, or affiliated partnerships and corporations,
past and present, as well as each of its and their directors, officers,
trustees, shareholders, members, partners, representatives, attorneys,
assignees, successors, agents and employees, past and present, and each of them
(individually and collectively, “Company Releasees”), from and with respect to
any and all claims, wages, agreements, obligations, demands and causes of
action, known or unknown, suspected or unsuspected (collectively, “Claims”),
arising out of or in any way connected with Guire’s employment and termination
of employment with the Company, Guire’s consulting relationship with the Company
prior to such employment, membership and termination of membership on the board
of directors of the Company, or any other relationship with, interest in or
termination of relationship with any Company Releasees, including without
limiting the generality of the foregoing, any claim for wages, overtime, salary,
severance pay, director compensation, commissions, bonus or similar benefit, car
allowance, sick leave, pension, retirement, vacation pay, paid time off, life
insurance, health or medical insurance, including coverage under the Company’s
Executive Health Plan, or any other fringe benefit, or disability, or any Claim
pursuant to any federal, state or local law, statute or cause of action
including, but not limited to: the federal Civil Rights Act of 1964, as amended;
the federal Americans with Disabilities Act of 1990; the federal Age
Discrimination in Employment Act of 1967, as amended (the “ADEA”); the
California Fair Employment and Housing Act, as amended; the California Family
Rights Act; the California Labor Code; the Sarbanes-Oxley Act; tort law;
contract law; wrongful discharge; discrimination; retaliation; harassment;
fraud; defamation; emotional distress; breach of the implied covenant of good
faith and fair dealing; or breach of the Executive Officer’s Change of Control
Severance and Benefit Plan. Notwithstanding any provision of this Section 8, you
shall not hereby release any right you may otherwise have to (i) vested
benefits, if any, under the Company’s 401(k) plan, in accordance with the terms
of that Plan, COBRA health care and dental care continuation coverage, life
insurance conversion rights, unemployment compensation, workers’ compensation or
disability insurance, or to (ii) indemnification by the Company pursuant to the
Company’s certificate of incorporation, by-laws, and insurance policies, and
applicable law.

b. Release by the Company. Except for those obligations created by or arising
out of this Agreement, and except as provided below, the Company hereby
covenants not to sue and releases and discharges Guire and his descendants,
dependents, heirs, executors, administrators, assigns and successors, and each
of them (“Guire Releasees”) from and with respect to any and all claims,
agreements, obligations, losses, damages, injuries, demands and causes of
action, known or unknown, suspected or unsuspected, arising out of or in any way
connected with Guire’s employment, membership on the board of directors of the
Company, or any other relationship with, interest in or termination of
relationship with any Company Releasees with the Company, or any other
occurrences, actions, omissions or claims whatsoever, known or unknown,
suspected or unsuspected, which the Company now owns or holds or has at any time
heretofore owned or held as against Guire, provided, however, that such release
of Guire shall not extend to any claims, known or unknown, suspected or
unsuspected, against Guire that arise out of facts which demonstrate that Guire
engaged in reckless, fraudulent or intentional acts or omissions that
(i) constitute a breach of fiduciary duty, (ii) constitute a crime under any
federal, state, or local statute, law, ordinance or regulation, or (iii) give
rise to a right of recovery by



--------------------------------------------------------------------------------

the Company under any applicable policies of insurance and as to which the
insurer has a right to subrogation against Guire; and provided, further, that
the foregoing release shall not be construed to release you from any of your
ongoing obligations under Sections 5, 11, 12, 14, 17, 18, or 20 of this
Agreement, or your continuing obligations under the Stock Option Agreement,
Stock Purchase Agreement and Confidentiality Agreement, and nothing in this
Section 8 shall be deemed in any way to waive, settle or release any of the
Company’s rights under those Sections or agreements.

9. Section 1542 Waiver: In executing this Agreement, and except as expressly
stated in this Agreement, Guire and the Company each intends for it to be
effective as a general release to each and every claim, demand and cause of
action hereinabove specified. In furtherance of this intention, Guire and the
Company each hereby expressly waives any rights and benefits conferred by
SECTION 1542 OF THE CALIFORNIA CIVIL CODE, and expressly consent that this
Agreement shall be given full force and effect according to each and all of its
express terms and provisions, including those related to unknown and unsuspected
claims, demands and causes of action, if any, as well as those relating to any
other claims, demands and causes of action hereinabove specified. SECTION 1542
provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Guire and the Company acknowledge that they may hereafter discover claims or
facts in addition to or different from those which they now know or believe to
exist against Company Releasees and Guire Releasees, respectively, with respect
to the subject matter of this Agreement and which, if known or suspected at the
time of executing this Agreement, may have materially affected this settlement.
Nevertheless, Guire and the Company each hereby waives any right, claim or cause
of action that might arise as a result of such different or additional claims or
facts. Guire and the Company each acknowledges that they understand the
significance and consequence of such release and such specific waiver of SECTION
1542.

10. Waiver Of Age Discrimination Claims: Guire expressly acknowledges and agrees
that, by entering into this Agreement, he is waiving any and all rights or
claims that he may have arising under the Age Discrimination in Employment Act
of 1967, as amended, which have arisen on or before the date of execution of
this Agreement. Guire also expressly acknowledges and agrees that:

a. In return for this Agreement, Guire will receive consideration, i.e.,
something of value, beyond that to which he was already entitled before entering
into this Agreement;

b. Guire is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement, and has done so;

c. Guire is hereby informed that he has 21 days within which to consider whether
to sign and accept the terms of this Agreement and that if he wishes to execute
this Agreement prior to the expiration of such 21-day period, he will execute
the Acknowledgment and Waiver attached hereto as Exhibit B;



--------------------------------------------------------------------------------

d. Nothing in this Agreement prevents or precludes Guire from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law; and

e. Guire is hereby informed that he has seven (7) days following the date he
executes the Agreement in which to revoke it, and this Agreement will become
null and void if Guire elects revocation during that time. To be valid and
effective, any revocation must be in writing, accompanied by wire transfer to
the Company of the Initial Severance Payment according to the wiring
instructions in Exhibit B, and the notice of revocation and Initial Severance
Payment must be received by the Company during the seven-day revocation period.
In the event that Guire validly exercises his right of revocation, neither the
Company nor Guire will have any obligations under this Agreement; provided,
however, that if Guire fails to repay the Company the Initial Severance Payment
concurrently with delivering his notice of revocation and a court or arbitrator
determines that the revocation of this Agreement was effective notwithstanding
the terms of this Section 10(e), the Company will be entitled to immediate
repayment of the Initial Severance Payment and the attorneys’ fees and costs
incurred by the Company in taking any action to collect such repayment and
enforcing the terms of this Section 10(e).

11. Confidential Information, Inventions Assignment and Non-Solicitation. The
terms of the Confidentiality Agreement remain in full and force and effect.
Guire acknowledges that he has continuing obligations to the Company under the
Confidentiality Agreement that remain in effect beyond the termination of his
employment. A copy of the Confidentiality Agreement is attached hereto as
Exhibit A and is expressly incorporated into this Agreement.

12. Return of Company Property and Proprietary Information: Guire acknowledges
that, by no later than the Retirement Date, he shall return to the Company all
Company Property and Confidential Information that are in his possession,
custody or control unless directed otherwise by the Company. For purposes of
this Agreement, the term “Company Property” shall mean all personal computers,
laptop computers, cellular telephones, security cards, keys, diskettes, pda’s,
and other equipment or property owned by the Company that was provided to Guire
during his employment. For purposes of this Agreement, the term “Confidential
Information” shall have the same meaning as used in the Confidentiality
Agreement. Guire further agrees to make a diligent search for any Company
Property and Company documents in his possession or control prior to the
Effective Date. In addition, (i) Guire will complete any forms necessary,
including those of any banking institution, to remove his name from any list of
Company authorized signatories, and (ii) Guire shall otherwise assist the
Company in taking all actions required to confirm that all Company property has
been returned and that full ownership of all Company property is vested solely
in the Company. Notwithstanding the foregoing restrictions, Guire shall be
entitled to maintain possession of certain documents and correspondence that
Guire received or maintained as a member of the Board of Directors (the “Board
Materials”), provided, however, that Guire shall provide the Company on or
before the Effective Date access to review and copy all Board Materials in his
possession and Guire agrees that he shall not use the Board Materials for any
purpose other than in connection with responding truthfully to a subpoena, court
or arbitral order or governmental investigation, or in order to defend himself
against any claim or obligation asserted against Guire in his capacity as a
member of the board of directors of the Company, provided, further that Guire
(i) provides written notice to the Company within 48 hours of receiving any such
order,



--------------------------------------------------------------------------------

subpoena or request for information from any governmental agency and
(ii) cooperates with the Company to the extent the Company elects to object to
such subpoena, court order, or governmental investigation.

13. Equity: The parties agree that Guire has options to purchase 580,020 shares
of the Company’s Common Stock (the “Options”) as follows:

 

Grant Date

  

Plan/Type

  

# of Shares

  

Price

  

Outstanding/
Unreleased

  

Vested

  

Unvested

10/27/2005

   97EE/NQ    28,020    $12.300    28,020    18,680    9,340

10/4/2004

   97EE/ISO    26,064    $15.345    26,064    26,064    0

10/4/2004

   97EE/NQ    29,936    $15.345    29,936    29,936    0

9/4/2003

   00EE/NQ    40,000    $15.830    40,000    40,000    0

12/5/2002

   00EE/NQ    10,000    $12.320    10,000    10,000    0

9/5/2002

   00EE/NQ    56,000    $13.520    56,000    56,000    0

12/5/2001

   00EE/NQ    20,000    $22.925    20,000    20,000    0

4/23/2001

   00EE/NQ    80,000    $27.150    80,000    80,000    0

4/3/2000

   97EE/ISO    3,018    $30.563    3,018    3,018    0

4/3/2000

   97EE/NQ    196,982    $30.563    196,982    196,982    0

9/9/1999

   97EE/ISO    8,034    $12.447    8,034    8,034    0

9/9/1999

   97EE/NQ    81,966    $12.447    81,966    81,966    0

As set forth above, of the 580,020 shares of Common Stock subject to the
Options, 570,680 shares are vested and 9,340 shares are unvested (the “Unvested
Shares”). As further consideration for this Agreement, the Company agrees to
accelerate the vesting of all Unvested Shares and, as noted in Section 3(c) of
this Agreement, extend the exercise term of the Options to December 31, 2006.
Accordingly, upon the Effective Date, Guire shall have a vested right to
purchase 580,020 shares of the Company’s Common Stock in accordance with the
terms of the Stock Option Agreement, Section 13 of this Agreement, and the
applicable Stock Option Grants set forth in the table above. Except as set forth
in this Section 13, Guire acknowledges and agrees that he has no further right
or benefits under any agreement to receive or acquire any security or derivative
security in or with respect to the Company or any Releasee.



--------------------------------------------------------------------------------

14. Warranty of Noninterference With Company Operations: For the period of
July 1, 2006 through June 30, 2008, Guire shall not, directly or indirectly, for
his own account or for the account of any other person or entity (other than the
Company):

a. solicit, endeavor or induce to entice away from the Company, or otherwise
directly interfere with the relationship of the Company, with any person who is
employed by or otherwise engaged to perform services for the Company; or

b. induce, attempt to induce or knowingly encourage any Customer of the Company
to divert any business or income from the Company, or to stop or alter the
manner in which they are then doing business with the Company. For purposes of
this Agreement, “Customer” shall mean any individual or business firm or entity
that is, or within the prior 24 months was, a customer or client of the Company,
or whose business was actively solicited by the Company within the prior twelve
(12) months; or

c. take any actions or make any statements that purports to bind the Company in
any manner, or interferes with or harms the Company’s existing or prospective
relationships with the Company’s customers, vendors, lawyers, bankers,
investors, directors, or other business relationships; or

d. use the Company’s offices at any time unless requested in advance by the
Company’s President and Chief Executive Officer.

15. Non-Disparagement:

a. Covenant By Guire: Guire agrees that he shall not make any disparaging
remarks, or any remarks that could reasonably be construed as disparaging,
whether orally or in writing, regarding the Company or its officers, directors,
trustees, employees, partners, owners, affiliates, or agents, in any manner that
is intended to be harmful to them or their business, business reputation or
personal reputation, including but not limited to statements to the media,
former and present employees, consultants or customers of the Company, or
existing or potential investors of the Company. The Company agrees that its
officers and directors will not make any disparaging remarks, or any remarks
that could reasonably be construed as disparaging, whether orally or in writing,
regarding Guire that is intended to be harmful to Guire’s business or personal
reputation, including but not limited to statements to the media, former and
present employees, consultants, customers of the Company , or existing or
potential investors of the Company. Nothing in Section 15 is intended to
prohibit the Guire, on the one hand, or the Company or any of its employees,
officers or directors, on the other hand, from testifying or responding
truthfully in response to any court order, arbitral order, subpoena or
government investigation, provided that the disclosing party: (i) provides
written notice to the non-disclosing party within 48 hours of receiving any such
order, subpoena or request for information from any governmental agency and
(ii) cooperates with the non-disclosing party to the extent the non-disclosing
party elects to object to such subpoena, court order, or governmental
investigation.

16. Warranty of No Other Actions: Guire hereby represents and warrants to the
Company that he has not filed any lawsuit or administrative action against the
Company or any other Company Releasee with any court, arbitration proceeding or
governmental agency. The Company represents and warrants to Guire that it has
not filed any lawsuit or administrative action against Guire or any Guire
Releasee with any court, arbitration proceeding or governmental agency.



--------------------------------------------------------------------------------

17. Assignments: The parties warrant and represent that they have not assigned
or transferred to any person not a party to this Agreement any released matter
or any part or portion thereof and each party hereto shall defend, indemnify and
hold harmless the other from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective heirs, successors and
permitted assigns. The Company may assign this Agreement, including any and all
rights under this Agreement, without notice in its sole discretion; provided,
however, that the Company shall provide notice to Guire within 72 hours after
any such assignment. This Agreement is personal to Guire and may not be
assigned, in whole or in part, by Guire.

18. Waivers: No waiver of any provision or consent to any exception to the terms
of this Agreement shall be effective unless in writing and signed by the party
to be bound and, then, only to the specific purpose, extent and instance so
provided.

19. Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts made
and performed in the State of California and without regard to conflicts of laws
doctrines.

20. Arbitration:

a. Any controversy or claim arising out of or relating to this Agreement, its
enforcement, arbitrability or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, or
arising out of or relating in any way to Guire’s employment or association with
the Company, including, without limiting the generality of the foregoing, any
alleged violation of statute, common law or public policy, shall be submitted to
final and binding arbitration, to be held in Alameda County, California, before
a single arbitrator, in accordance with the then-current JAMS Arbitration Rules
and Procedures for Employment Disputes as modified by the terms and conditions
contained in this paragraph. The arbitrator shall be selected by mutual
agreement of the parties or, if the parties cannot agree, then by striking from
a list of arbitrators supplied by JAMS. The arbitrator shall issue a written
opinion revealing, however briefly, the essential findings and conclusions upon
which the arbitrator’s award is based. The Company will pay the arbitrator’s
fees and arbitration expenses and any other costs associated with the
arbitration or arbitration hearing that are unique to arbitration (recognizing
that each side bears its own deposition, witness, expert and attorneys’ fees and
other expenses as and to the same extent as if the matter were being heard in
court). If, however, any party prevails on a statutory claim which affords the
prevailing party attorneys’ fees and costs, then the arbitrator may award
reasonable fees and costs to the prevailing party. The arbitrator shall resolve
any dispute as to the reasonableness of any fee or cost.

b. Except as may be necessary to enter judgment upon the award or to the extent
required by applicable law, all claims, defenses and proceedings (including,
without limiting the generality of the foregoing, the existence of a controversy
and the fact that there is an arbitration proceeding) shall be treated in a
confidential manner by the arbitrator, the parties and their counsel, each of
their agents, and employees and all others acting on behalf of or in concert
with them. Without limiting the generality of the foregoing, no one shall
divulge to any third party or person not directly involved in the arbitration
the content of the pleadings, papers, orders, hearings, trials, or awards in the
arbitration, except as may be necessary to enter judgment upon an award as
required by applicable law. Any controversy relating



--------------------------------------------------------------------------------

to the arbitration, including, without limiting the generality of the foregoing,
to prevent or compel arbitration or to confirm, correct, vacate or otherwise
enforce an arbitration award, shall be filed under seal with the court, to the
extent permitted by law.

21. Authority. The Company represents and warrants that all corporate action on
the part of the Company necessary for the authorization, execution, delivery and
performance of this Agreement have been taken.

22. Severability: If any provision of this Agreement or its application is held
invalid, the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provision or application
and, therefore, the provisions of this Agreement are declared to be severable.

23. Entire Agreement: With the exception of the Stock Option Agreement, the
Indemnity Agreement, the Stock Option Grants, and the Confidentiality Agreement,
this instrument constitutes and contains the entire agreement and understanding
concerning Guire’s employment and the other matters addressed. The parties
intend it as a complete and exclusive statement of the terms of their agreement.
It supersedes and replaces all prior negotiations and agreements, proposed or
otherwise, whether written or oral, between the parties concerning the subject
matters, and expressly supersedes and eliminates any rights Guire may have under
the Executive Health Plan and the Executive Officers’ Change in Control
Severance and Benefit Plan. This is a fully integrated document. This Agreement
may be modified only with a written instrument executed by both parties.

24. Voluntary Counsel: Guire agrees and acknowledges that he has read and
understood this Agreement prior to signing it, has entered into this Agreement
freely and voluntarily and has received legal advice from counsel of his own
choosing prior to entering into this Agreement.

25. Notices: All notices, requests, claims, demands and other communications
hereunder shall be in writing and sufficient if delivered in person, by telecopy
or sent by mail (registered or certified mail, postage prepaid, return receipt
requested) or overnight courier (prepaid) to the Company or to Guire, as
applicable, as follows:

To the Company:

Attn: President and President and Chief Executive Officer

Exar Corporation

48720 Kato Road

Fremont, CA 94538

Fax: 510-668-7002

w/ copies to

Attn: Warren Lazarow

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, California 94010

Fax: 650-473-2601



--------------------------------------------------------------------------------

To Guire:

Ronald W. Guire

673 Patriot Place

Fremont, California 94539

Fax: (510) 498-8706

26. Section Headings: Section and other headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning of
interpretation of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed or caused to be executed this
Agreement as of the date first above written.

 

/s/ Ronald W. Guire

  Dated: June 29, 2006. RONALD W. GUIRE   EXAR CORPORATION   By:  

/s/ Roubik Gregorian

  Dated: June 29, 2006.   Roubik Gregorian     PRESIDENT AND     CHIEF EXECUTIVE
OFFICER     EXAR CORPORATION  